Citation Nr: 0832205	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left shoulder disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine disability.  


REPRESENTATION

The veteran represented by:  Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In June 2008, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2005, the veteran slipped and fell in hallway 
at a VA facility and injured his neck, left shoulder and 
knee.

2.  Any injuries sustained during the November 2005 fall were 
not caused by VA hospital care, medical or surgical 
treatment, or examination; or by provision of training and 
rehabilitation services or work therapy program. 


CONCLUSIONS OF LAW

1.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a left shoulder disability.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.1, 3.6, 3.361 (2007).

2.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a left knee disability.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.1, 3.6, 3.361.

3.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a cervical spine disability.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.1, 3.6, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the veteran slipped on some water in a hallway 
at a VA facility and injured himself.  He said he was coming 
from a doctor's visit and was on his way to pick up a knee 
brace in the prosthetics department.  These facts are not in 
dispute.  As will be explained in greater detail below, these 
undisputed facts render him ineligible for § 1151 
compensation.  Hence, the VCAA requirements are inapplicable.


Legal Analysis

The veteran contends that he sustained left shoulder, 
cervical spine, and left knee disabilities when he slipped 
and fell at the VA Medical Center (VAMC) in Bay Pines, 
Florida, on November 29, 2005.  At the June 2008 hearing, he 
said he was coming from a doctor's appointment and on his way 
to pick up a prosthetic.  (A November 2005 VA treatment 
record indicates he was picking up a knee brace).  He said he 
slipped in the hallway by the optical department as he 
entered from a breezeway.  He said it was raining and there 
was water on the floor, but no mats were placed down and 
there were no warning signs.  He said he has continued to 
have neck, left shoulder, and knee problems as a result of 
the fall. 

The provisions of § 1151 were amended effective October 1, 
1997.  The incident in question occurred in November 2005, 
therefore the amended version of § 1151 applies.  

The law provides that compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable. 
38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005).  In order for additional disability to be compensable 
under 38 U.S.C.A. § 1151, the additional disability must have 
been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, 
or examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.

In Loving, the veteran was undergoing a VA examination when a 
metal ceiling grate or panel fell on him.  In that case, the 
Court held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not 
caused by it, and concluded that the veteran's claim for 
compensation under 38 U.S.C.A. 
§ 1151 "lies beyond the ambit of section 1151."  Loving, 19 
Vet. App. at 101.  In support of its conclusion, the Court 
made reference to Sweitzer v. Brown, 5 Vet. App. 503 (1993), 
in which the Court had affirmed a Board decision which denied 
38 U.S.C.A. § 1151 benefits for a veteran who had claimed 
that, while he was waiting for a VA examination, an 
unidentified patient in a motorized wheelchair struck him in 
the lower torso, and knocked him to the ground.  Sweitzer, 5 
Vet. App. at 504.  The Court, in Sweitzer, held that 38 
U.S.C.A. § 1151 contemplated recovery only for disability 
resulting from the examination itself, and not for disability 
sustained while merely waiting in the building for an 
examination.  Id. at 505.

In Jackson v. Nicholson, 433 F. 3d 822 (Fed. Cir. 2005), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed a claim for compensation for disability 
sustained as a result of a verbal and physical assault of the 
claimant by another patient while the claimant was 
hospitalized in a VAMC.  The Federal Circuit noted that, 
under the version of 38 U.S.C. § 1151 in effect when the 
appellant filed her claim (prior to the 1997 amendments), it 
was provided that compensation may be paid where a claimant 
"suffered an injury or an aggravation of an injury, as the 
result of hospitalization...."  Jackson, 433 F. 3d at 824.  
The Federal Circuit concluded that the word 
"hospitalization" is a term of status, meaning that one is 
hospitalized when one is in the hospital.  Id. at 825.  
Therefore, an injury is caused as a result of hospitalization 
when it occurs when one is in the hospital.  Id.  The Federal 
Circuit reasoned that the word "hospitalization" must be 
afforded a broader meaning than merely acts by the VA, noting 
that Congress amended the statute in 1997 and changed the 
word "hospitalization" to "hospital care."  Id. at 826.  
Hence, the term "hospital care" implies a provision of care 
by the hospital specifically, as opposed to the broader, more 
general experience of a patient during the course of 
hospitalization.  Id.  

In Jackson, the Federal Circuit distinguished the facts of 
that case from those in Sweitzer, noting that the veteran in 
Sweitzer checked into a VAMC and left the clinic area.  He 
was reading an advertisement on a bulletin board at the 
intersection of two corridors when he was injured.  Id., 
citing Sweitzer, 5 Vet. App at 504.  In Sweitzer, the Court 
determined that because the injury did not result from the 
examination itself, but rather from an incident that occurred 
before the process of reporting for the examination, the 
injury did not result from "having submitted to an 
examination."  Id., citing Sweitzer, 5 Vet. App. at 505.  
The Federal Circuit noted that the Court in Sweitzer did not 
focus on the phrase "as a result of" in terms of causation, 
but rather focused on whether the particular facts 
demonstrated that the injury occurred after or before the 
patient had "submitted to an examination."  The Federal 
Circuit distinguished Jackson from the facts Sweitzer, noting 
that it was undisputed that the injury in Jackson occurred 
during "hospitalization."

The facts of this case are similar to those of Sweitzer and 
Loving.  For the sake of argument, assuming additional 
disability resulted from the November 2005 fall, the facts do 
not show that the fall was caused by VA hospital care, 
medical or surgical treatment, or examination.  The veteran 
had just entered a VA facility and was in the hallway when he 
slipped and fell.  The fall did not occur during VA hospital 
care, treatment, or examination and was not caused by such 
care.  His injuries were caused by an intervening cause, i.e. 
water on the floor by the entrance.  These injuries were 
merely coincidental to VA medical care, but not caused by it.  
Hence, 38 U.S.C.A. § 1151 compensation is not warranted.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the veteran is not eligible 
for compensation under 38 U.S.C.A. § 1151.  Thus, the claims 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine disability is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


